 1

 2
                                                               FILED
 3                                                   CLERK U.3.DISTRICT COURT

 4
                                                                                    <<6 ~i
                                                         ,1UL 2 9 2019
 5

 6                                                                             ~a

 7

 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No.: S~ ~°I - 5`~~ I~`~
12                      Plaintiff,                       ORDER rOF DETENTION
                                                     AFTER HEARING HELD PURSU~NT
13         vs.                                           TO 18 U.S.C. § 3148(B)
14   ~'o~ Cgrna~he~- ~a~c~Z                           (Alleged Violation of Conditions of
                 Defendant.                                     Pretrial Release)
15

16                                              A.
i~         A warrant for arrest of the defendant for the alleged violation of conditions of
18   pretrial release having been issued by Judge I~~~~~~y _ S. ~Dis~- ,and the Court
19   having conducted a hearing on the alleged violation(s),              ~ ~R
20                                              B.

21         The Court finds                                               _~.
22

23        (A) ( ) that there is probable cause to believe that the defendant has
24                     committed a Federal, State, or local crime while on release; or
as        (B) ('r/j that there is clear and convincing evidence that the defendant has
26                      v iolated any other condition of release, specifically the following:
2~                 ~ ~) u s;n~ ~Y ~~sT(a ~fa►1~~~~ ~ ~~~
~8                 ~-e~~~ra C 3 j trav e1 ~to ~._Y, ~~~u
 li                                    and
 a    ~2~
 3          (A) ( ) that based on the factors set forth in 18 U.S.C. § 3142(g), there is no
 4                       condition or combination ofconditions ofrelease that will assure that
 5                       the defendant will. not flee or pose a danger to the safety or any other
 6                       person or the community; or
            (B) (,J~ that the defendant is unlikely to abide by any condition or
 s                       combination of conditions of release.
 9                             and/or, in the event of(1)(A)
io (3)           ( ) that the defendant has not rebutted the presumption that no condition
it                       or combination ofconditions will assure that the person will not pose
is                       a danger to the safety of any other person or the community.
13                                               or
14    (4)        ( ) that there are conditions ofrelease that will assure that the defendant
is                       will not flee or pose a danger to the safety of any other person or the
16                       community,and that the defendant will abide by such conditions. See
1~                       separate order setting conditions.
is               ( ) This Order shall be stayed for 72 hours in order to allow the
19                       Government to seek review from the [assigned District Judge]
20                      [criminal duty District Judge].
ai                                               or
22                                               C.
23          (~ IT IS ORDERED that the defenday.~be detained prior to trial.
24

25    DATED:       7/ ~y~]~
26                                           UNITED STATES MAGISTRATE JUDGE
27

28

                                                  E
